Order denying defendant’s motion to modify the final judgment of divorce heretofore entered herein reversed on the law and the facts, without costs, and the motion granted, without costs, to the extent of striking from the judgment the last decretal paragraph and inserting in place thereof the following: “ Ordered, adjudged and decreed that the defendant pay to the plaintiff the sum of Thirty ($30) dollars monthly as and for the support of the plaintiff, said payments to be made at the residence of the plaintiff at 182 Nassau Avenue, care of Miss Irene Thompson, Brooklyn, New York, or such other place as plaintiff may designate hereafter in writing, in instalments of Fifteen ($15) dollars each on the first and fifteenth days of each and every month commencing on September 30, 1938.” Order adjudging defendant in contempt for failure to pay alimony as provided in the judgment modified by striking therefrom the paragraph next preceding the last decretal paragraph, and inserting in place thereof the following: “ Ordered, adjudged and decreed that the defendant may purge himself of such contempt by paying the sum of Ten ($10) dollars a month in addition to the alimony until the amount of the fine imposed herein shall have been fully paid, said payments to be made by check or postal money order to plaintiff at her residence at 182 Nassau Avenue, care of Miss Irene Thompson, Brooklyn, New York, or such other place as the plaintiff may hereafter designate in writing, said payments to be made in instalments of Five ($5) dollars each on the first and fifteenth days of each and every month; and it is further,” and, as thus modified, the order is affirmed, without costs. No opinion. Lazansky, P. J., Hagarty, Davis, Adel and Taylor, JJ., concur.